                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION


CYNTHIA STATEN                                 CIVIL ACTION NO. 19-0143

VERSUS                                         JUDGE ELIZABETH ERNY FOOTE

RICARDO GUARDIOLA, ET AL.                      MAGISTRATE JUDGE HORNSBY


                                        ORDER

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record, including

written objections filed by Defendants, and determining that the findings are correct

under the applicable law;

      IT IS ORDERED that Plaintiff’s Motion for Leave to File an Amended Complaint

[Record Document 15] is GRANTED. As the parties are no longer completely diverse,

this action is REMANDED to the 2nd Judicial District Court, Parish of Bienville, where it

was pending as case #44-979.
                                                         4th
      THUS DONE AND SIGNED in Shreveport, Louisiana, this _____ day of

   June
_________________, 2019.

                                               ____________________________
                                               ELIZABETH ERNY FOOTE
                                               UNITED STATES DISTRICT JUDGE
